Case 2:19-cr-00200-GZS Document 112 Filed 08/13/20 Page 1 of 1                     PageID #: 432



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:19-cr-00200-GZS
 DONNA PAGNANI,                                )
                                               )
                                               )
                       Defendant.              )


               ORDER ON MOTION TO REVOKE DETENTION ORDER

       In accordance with 18 U.S.C. § 3145(b), Defendant Donna Pagnani has filed the pending

Motion to Revoke Detention Order (ECF No. 104). For reasons briefly explained herein, the Court

DENIES the Motion.

       On August 10, 2020, the Court held a conference of counsel at which all counsel agreed

that the Court should decide the Motion without further supplementation of the record or briefing.

The Court has conducted a de novo review of all of the briefing (ECF Nos. 87-89, 91 & 98-101)

including the transcripts of all of the recent proceedings before the Magistrate Judge (ECF Nos.

106-108). Based on that review, the Court concurs with the conclusions of the Magistrate Judge

as set forth orally at the conclusion of the July 28, 2020 hearing (ECF No. 106) and as further

reiterated in the August 11, 2020 Detention Order (ECF No. 111). Therefore, Defendant’s Motion

is hereby DENIED, and she shall remain detained in accordance with the Magistrate Judge’s

Detention Order.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 13th day of August, 2020.
